DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding 35 USC 112:
Applicant suggests the use of dimensionless numbers to resolve the mismatch highlighted in the prior rejection (for example representing 5 seconds as "5" and 18 mm as "18" in the equation).  One cannot merely include dimensionless values in the equation of ¶49 without undue experimentation.  While it would, as applicant alleges, be possible to include dimensionless values to generate a solution, the numerical values put in would still be highly dependent on the unit of measure used.  For example, one could input the same time value as 1 second or as 1,000,000,000 nanoseconds.  Given the nonlinear nature of the equation (i.e. Euclidian norm involving square and square root operations), this has a major impact on the output.  For example, the same distance/time measurement could be represented as 1,000,000,000 nanoseconds and 1 meter, or as 1 second and 1,000,000,000 nanometers, result in differences caused by distance or time becoming computationally negligible for the same set of data depending on which units of measure are used.  The specification is completely silent regarding which units could be used, and is further silent regarding applicant's alleged solution of dropping units of measure and using dimensionless numbers for the equation of ¶49.  Applicant alleges that one of ordinary skill in the art could arrive at the solution of using dimensionless numbers alone, but the above discussed issue results in that approach still requiring undue experimentation.  In view of this, the enablement rejection is maintained, as is the 35 USC 112(b) rejection.


Regarding 35 USC 101:
Applicant argues that the claims recite "generate a data-driven model ... predicting melt pool temperature", and that this falls outside the scope of mental processes.  A person could reasonably perform calculations that fall within the scope of this language with aid of pen and paper, so this argument is respectfully not persuasive.  Applicant alleges that often millions of melt-pool area temperatures are involved, but the claims do not limit themselves to this scenario, and scenarios where only a few are present (i.e. for a very small/simple object being fabricated) would be included by the claims.
Applicant further argues that the claims are not directed to mathematical concepts, alleging that "none of the claim terms of claim 1 expressly recite any sort of variable or numerical relationships, equations, or calculations, neither expressly or as textual formats of equations or calculations."  This is respectfully not the case, as the claimed spatio-temporal distance falls within the scope of this (textual format of an equation), as does the model's use of melt pool temperatures and melt pool areas (numerical data being used in numerical relationships).
Applicant cites the 2019 USPTO guidance which notes that a claim does not recite a mathematical concept if it is only based on or involves a mathematical concept.  However, in the instant case, after considering the claim details, the claim recites a mathematical concept because there is nothing significantly more than the mathematical concept present in the claims - the mathematical relationships are not merely used, they are the primary elements in the claims as set forth in the 35 USC 101 rejection below.  The model is constructed using mathematical relationships, then used to perform 
Applicant compares the instant claims with example 38 of subject matter eligibility, which recites "initializing a model of an analog circuit".  Unlike in that example, the mathematical concepts ARE recited in the claims in the instant case.  The claims, as highlighted in the 35 USC 101 section below, recite numerous numerical values and the mathematical calculations that relate them.  For example, the spatio-temporal distance as claimed is reflective of the mathematical equation in the specification ¶49.  Additionally, the melt pool temperature and area calculations used for generating the model are reflective of the mathematical equations in ¶53 of the specification.  Throughout the claims, numerical data parameters are recited in a manner relating them to the generation of other numerical data parameters by which calculations should be performed (i.e. as mathematical relationships), such as predicting residual stress levels with melt pool temperatures and areas.
Applicant argues that the claimed subject matter is integrated into a practical application, highlighting the prediction of melt pool temperature and melt pool area as well as the determination of structural deformation levels and residual stress levels (all numerical data values that are merely generally linked to a field of use).  The numerical values highlighted here are not practically applied in any substantive way beyond being generally linked to a field of use by virtue of what their numerical data values represent.  The product is not improved or modified, and no manufacturing is modified, optimized, enabled, or executed with the numerical data generated.  As noted by MPEP §2106.04(d), generally linking the use of a judicial exception to a particular technological environment or field of use (in this case additive manufacturing) does not integrate a judicial exception into a practical application.
Examiner notes it is possible to structure language that would integrate a practical application.  Such language would have to apply or use the judicial exception (i.e. the numerical calculations/mathematical relationships or alternatively mental processes) in some other meaningful 
In view of the above, the 35 USC 101 rejections are maintained.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 USC 101 and 35 U.S.C. 112 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 1, 8, and 15 recite the limitation (or its equivalent):
“wherein the nearest subset is selected based on determined spatio-temporal distances between a respective target deposit location point and each of the plurality of previous deposit location points along the at least one tool path.”
The art in general does not disclose the use of a combined spatio-temporal distance for melt pool analysis.  The art does disclose the use of spatial distances between deposition points to model melt pools (for example in Sparks, US 20160059352 A1, cited by applicant on the IDS dated 3/4/2019), and also the calculation of parameters over periods in time (e.g. ¶139 of Sparks), but does not disclose a .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In terms of general analysis, Claims 1, 8, and 15 recite the term “spatio-temporal distance”.  A distance is generally associated with to the difference between two points or locations in some unit, whether it be time (seconds), or space (meters).  A combined spatio-temporal distance is difficult to understand, as it is combining disparate units.  One of ordinary skill in the art would not be apprised on how to do this in general.  The specification gives a formula on how to generate this combined distance in ¶49.  This formula, however, violates what one of ordinary skill in the art would understand of dimensional analysis.  It appears to be calculating a Euclidian norm (which one of ordinary skill in the art 
A more traditional enablement analysis follows, but is based upon the logic and reasoning set forth immediately above.
It is noted from MPEP that while applying In re Wands test that While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP  §  2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. 
Applying In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) factors:
(A)    The breadth of the claims - The focus of the examination inquiry is whether everything within the scope of the claim is enabled (MPEP 2164.08). Specifically, in this case the claim is limited to “wherein the nearest subset is selected based on determined spatio-temporal distances between a respective target deposit location point and each of the plurality of previous deposit location points along the at least one tool path.” The way in which such a distance can be calculated is not satisfactorily disclosed in the specification. One of ordinary skill in the art would be required to invent their own 
(B) & (C)  The nature of the invention & The state of the prior art - The nature of the invention becomes the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art. The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed (MPEP 2164.05(a)). In this case there does not appear to be any prior art that discloses the use of a spatio-temporal distance for calculating melt pool parameters.  One of ordinary skill in the art would have no context or prior knowledge of how to calculate such a parameter.
Further, “The state of the prior art is also related to the need for working examples in the specification.” (MPEP 2164.05(a)), and the specification’s example of a spatio-temporal distance calculation is not functional.
(D)     The level of one of ordinary skill - MPEP 2164.05(b) states “The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. The disclosure does not provide a functional example of how to calculate a spatio-temporal distance.  Therefore, calculation this distance requires some secret knowledge not present in the disclosure and would not be apparent to one with ordinary skill in the art.
(E)     The level of predictability in the art - The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971) (MPEP 2164.03). The art as a whole does not provide for mechanisms to calculate spatio-temporal distances in the context of melt pool analysis. 
(G)     The existence of working examples -  MPEP 2164.02 states “When considering the factors relating to a determination of non-enablement, if all the other factors point toward enablement, then the absence of working examples will not by itself render the invention non-enabled.” In this all factors shown above point to the non-enablement of the invention.  Therefore, the absence of a working example (i.e. valid equation for calculation spatio-temporal distance) becomes necessary as this is specialized art.
(H)     The quantity of experimentation needed to make or use the invention based on the content of the disclosure - MPEP 2164.06(a) related to ELECTRICAL AND MECHANICAL DEVICES OR PROCESSES - gives guidance that drawings by block diagrams with functional labels, was held to be nonenabling in In re Gunn, 537 F.2d 1123, 1129, 190 USPQ 402, 406 (CCPA 1976).-Applying the rationale to this case, objective function and configuring it is an abstract idea (as confirmed by BPAI on the co-pending case 10/246716), wherein a specific application of which requires detailed knowledge of field (in this case melt pool analysis). Applicant’s specification ¶45 sets forth an equation, but this equation cannot be used by one of ordinary skill in the art for the reasons set forth above. No guidance is provided for how one may generate a function to calculate such a distance.  Hence it is believed that .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 8, and 15 recite a “spatio-temporal distance”.  It is not clear what the scope of the “spatio-temporal distance” term would include, as the term itself is unclear.  The specification provides a contradictory definition of this term that one of ordinary skill in the art would not understand, and as a result, this term in the claims is indefinite in scope.  One of ordinary skill in the art would not be clear if a standard special or standard temporal distance would fall within the scope of this term (i.e. where the specifications’ equation from ¶49 was used to define the term, with the current and past times being equal).  Would this no longer qualify as a spatio-temporal distance, since there is no temporal element anymore?  The answer is unclear, but one set of terms cancelling to zero (i.e. same time or same position, resulting in zero distance for that element) is the only scenario where this equation can be used due to the dimensional mismatch highlighted above.  As such, the scope is unclear and the claims are indefinite.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process or alternatively mathematical concepts) without significantly more.  The claims are directed to statutory categories of invention (method, system, or article of manufacture (i.e. computer readable medium)).  Claim 1 recites:
at least one processor configured to (a generic computer component invoked merely as a tool to carry out the generic computer task of carrying out program instructions)
generate a data-driven model capable of (the model is not actually being used here, merely generated.  Regardless, generating a model can be done by a person on pen and paper, and alternatively refers to generating a sequence of mathematical equations to generate numerical results)
predicting melt pool temperature and melt pool area for target deposit location points along at least one tool path for a three dimensional (3D) printer at which a laser of the 3D printer melts new deposits of material to buildup a product; (the laser is not actually being used in the claims, rather, the effects of it are being predicted via numerical calculations based on the mathematical model’s equations, or in a manner that a person may do via pen and paper)
wherein generation of the data-driven model is based at least in part on melt pool temperatures and melt pool areas for a selected nearest subset of a plurality of previous deposit location points along the at least one tool path; and (a person can mentally select these, alternatively, this represents a numerical ranking operation based on mathematical constraints used to reduce data)
wherein the nearest subset is selected based on determined spatio-temporal distances between a respective target deposit location point and each of the plurality of previous deposit location points 
wherein the spatio-temporal distances are determined as a function of a location difference between the respective target deposit location point and each of the plurality of previous deposit location points and a time difference between deposit of material at the respective target deposit location point and deposit of material each of the plurality of previous deposit location points along the at least one toolpath: (this is equivalent to reciting a numerical equation with prose; alternatively a person could perform this calculation on paper)
use the generated data-driven model to predict melt pool temperature and melt pool area for current locations along at least one tool path for a 3D printer at which a laser of the 3D printer melts new deposits of material to buildup the product: (again, the use of the laser and 3D printer are not actually claimed, but rather, the results of numerical calculations to predicted the results of such equipment are claimed.  A person can perform these calculations on pen and paper, alternatively, the “data-driven model” is equivalent to a series of numerical equations and mathematical algorithms used to calculate the numerical results)
and based at least in part on the predicted melt pool temperatures and melt pool areas, determine structural deformation levels and residual stress levels in the product. (these are numerical values that are associated with input and output variables of mathematical model, a person could also provide for these by performing calculations on pen and paper.  While using these calculated values to accomplish something (see the last paragraph of the response to arguments section above) has the potential to integrate a practical application, at present these merely represent numerical values provided as output from a sequence of mathematical calculations.)

Claim 5 is not directed to a mental process, but remains directed to mathematical concepts.  Its details regarding an artificial neural network are explicitly reciting a specific type of numerical calculations (neural networks) being provided numerical input data and being used to provide the numerical output
Claim 6 is directed to extra-solution input of data, which amounts to necessary data gathering.  The data gathering is performed via generic “sensors”, which represent the most generic possible method of collecting data.  The claims remain focused on the mathematical calculations/mental processes, which are performing calculations upon the necessary data being described as gathered by these “sensors” – in other words, the data gathering step is insignificant extra-solution activity.
Claim 7 recites details regarding the specific mathematical algorithms used to generate calculations.
In all of the above cases, the judicial exception is not integrated into a practical application. In particular, the claims only recites one additional element – using a processor to perform both the claimed steps (or the extra-solution data gathering of claim 6). The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of performing mathematical calculations) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The extra-solution data gathering amounts to necessary data gathering and outputting done via well-known methods (a sensor is self-evidently well-known – it is the most generic, routine, and well-known way to refer to something that gathers data – one of ordinary skill in the art would know that a “sensor” is a term of the art). Accordingly, this 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The same is true for the insignificant extra-solution activity of data gathering set forth in claim 5.  The claim is not patent eligible.
Claims 8, 10-15, and 17-20 are substantially similar to claims 1-7, reciting almost identical language and limitations.  As such, they are ineligible for the reasons set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147